      Case 1:19-cv-00285-DMT-CRH Document 20 Filed 04/21/20 Page 1 of 5



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

                                        )
Sandra Short, et al.,                   ) ORDER GRANTING MOTION
                                        ) TO INTERVENE
               Plaintiffs,              )
                                        )
       vs.                              )
                                        )
Federal Highway Administration, et al., )
                                        ) Case No.: 1:19-cv-285
                                        )
               Defendants.              )
_____________________________________________________________________________

       Before the Court is a Motion to Intervene by Billings County, North Dakota. The motion

is granted for the reasons explained below.

       I.      BACKGROUND

       The underlying suit challenges the Federal Highway Administration’s approval of the

Little Missouri River Crossing road and bridge project (“the Project”) in Billings County, North

Dakota. See Doc. No. 1. Plaintiffs are members of the Short family (“the Shorts”), whose ranch

will be affected by the Project. See id. Defendants include the Federal Highway Administration,

the United States Forest Service, and several officers in their official capacities (collectively, the

“United States”). See id. The Shorts specifically challenge the Final Environment Impact

Statement (“FEIS”) and Record of Decision (“ROD”) authorizing the project under relevant

federal laws. See id.

       Billings County, North Dakota (“the County”) filed the instant Motion to Intervene on

February 5, 2020, seeking to join in the defense of the Federal Highway Administration’s

approval of the Project. (Doc. No. 5). The County requests intervention as a matter of right, or in

the alternative, permissive intervention. The United States filed a response advising that it took



                                                  1
      Case 1:19-cv-00285-DMT-CRH Document 20 Filed 04/21/20 Page 2 of 5



no position on the County’s request. (Doc. No. 10). Plaintiffs, however, filed a response

opposing intervention. (Doc. No. 11). The County filed a reply (Doc. No. 12) and the matter is

ripe for decision.

          II.    APPLICABLE LAW

          Rule 24 of the Federal Rules of Civil Procedure provides that the court must permit

anyone to intervene who:

                 (1)     is given an unconditional right to intervene by a federal statute; or

                 (2)     claims an interest relating to the property or transaction that is the
                         subject of the action, and is so situated that disposing of the action
                         may as a practical matter impair or impede the movant's ability to
                         protect its interest, unless existing parties adequately represent that
                         interest.

          Fed. R. Civ. P. 24(a).

          The Eighth Circuit distills this rule into a three-part test, requiring the party seeking

intervention to show: (1) it has a recognized interest in the subject matter of the litigation; (2) the

interest might be impaired by the disposition of the case; and (3) the interest will not be

adequately protected by the existing parties. S. Dakota ex rel Barnett v. U.S. Dep't of Interior,

317 F.3d 783, 785 (8th Cir. 2003) (citing Chiglo v. City of Preston, 104 F.3d 185, 187 (8th Cir.

1997)).

          Regarding the third element, a prospective intervenor typically bears only a minimal

burden in showing that existing parties do not adequately represent its interests. Nat'l Parks

Conservation Ass'n v. U.S. E.P.A., 759 F.3d 969, 975 (8th Cir. 2014) (quoting Mille Lacs Band

of Chippewa Indians v. State of Minn., 989 F.2d 994, 999 (8th Cir. 1993)). However, a

prospective intervenor has a heavier burden when an existing party has an obligation to represent

its interests. Mille Lacs, 989 F.2d at 999-1000. Under the concept of parens patriae, if a



                                                    2
       Case 1:19-cv-00285-DMT-CRH Document 20 Filed 04/21/20 Page 3 of 5



government agency is a party in litigation involving a matter of sovereign interest, the

government is presumed to represent the interest of all its citizens. Id. at 1000; Nat’l Parks, 759

F.3d at 976. Yet the presumption only applies to the extent the prospective intervenor’s interests

coincide with the public interest. Nat’l Parks, 759 F.3d at 977. If the prospective intervenor

stands to lose or gain from the lawsuit in a way different than the public at large, parens patriae

does not apply. Chiglo, 104 F.3d at 188.

        Rule 24 further provides for permissive intervention, dictating that on timely motion, the

court may permit anyone to intervene who: “(A) is given a conditional right to intervene by a

federal statute; or (B) has a claim or defense that shares with the main action a common question

of law or fact.” Fed. R. Civ. P. 24(b)(1).

        Rule 24 must be construed liberally, “with all doubts resolved in favor of the proposed

intervenor.” Nat’l Parks, 759 F.3d at 975 (quoting Turn Key Gaming, Inc. v. Oglala Sioux Tribe,

164 F.3d 1080, 1081 (8th Cir. 1999)). The Court must accept the allegations of the prospective

intervenor as true. Id. at 973.

III.    ANALYSIS

        Neither the timeliness of the County’s motion nor its standing to intervene are contested.

Similarly, the first two elements of the test for intervention of right – the County’s interest in the

litigation and the risk of impairment of that interest – are not seriously in dispute. Taking all the

County’s allegations as true, it has been trying to facilitate the bridge crossing for 14 years to

meet the transportation needs of its residents and visitors, particularly in relation to emergency

response. The County has also substantially funded the project so far. Its interest in the litigation

is plain and a court ruling in the Shorts’ favor will be a considerable setback to the County’s

long-held goals, as well as a financial blow.



                                                  3
      Case 1:19-cv-00285-DMT-CRH Document 20 Filed 04/21/20 Page 4 of 5



       The dispute centers on the third element: whether the United States adequately represents

the County’s interests. The Shorts contend that it does, stating that the aim of both the current

defendants and the prospective intervenors is simply to uphold the FEIS and ROD. They also

argue that parens patriae applies and that the County fails to overcome the presumption that the

United States represents its interest as sovereign. The County responds that its primary aim is not

merely to uphold the disputed FEIS and ROD, but to see the bridge built; it distinguishes its 14

years of work towards this goal from the more haphazard efforts of the United States. The

County also asserts that the interests of the federal government necessarily diverge from its

narrower interests as a local government.

       While the County’s interests overlap in some respects with those of the United States,

they are distinct in important ways. As a county government, it is concerned with local problems,

such as facilitating emergency transport to different parts of the county when the Little Missouri

River is at flood stage. In general, the County is driven by the safety and transportation needs of

its own inhabitants, businesses, and emergency responders; these interests are “narrower and

more parochial” than those of a federal agency. See Mille Lacs, 989 F.2d at 1001. And the

County cannot assume that the Federal Highway Association’s position “will remain static or

unaffected by unanticipated policy shifts,” particularly in light of the agency’s slow and sporadic

progress so far. See Nat’l Parks 759 F.3d at 977. Additionally, as the funder of the environmental

process and preliminary engineering, the County has a unique financial stake in seeing this

particular FEIS and ROD upheld.

       Because of these divergences, the Court finds that the presumption of parens patriae does

not apply. The County has carried its burden to show that the existing defendants will not

adequately protect its interests. The Court finds that it has shown an entitlement under Rule 24



                                                4
      Case 1:19-cv-00285-DMT-CRH Document 20 Filed 04/21/20 Page 5 of 5



for intervention as of right. For the same reasons, the Court would grant its motion for

permissive intervention.

IV.    CONCLUSION

       The Court GRANTS the County’s Motion to Intervene. (Doc. No. 5). The County shall

file its Answer by May 1, 2020.

       IT IS SO ORDERED.
       Dated this 21st day of April, 2020.
                                                 /s/ Clare R. Hochhalter
                                                 Clare R. Hochhalter
                                                 United States Magistrate Judge




                                             5
